Abatement Order filed May 29, 2014




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00287-CV
                                    ____________

    RICHARD ALAN HAASE AND AUDREY LOIS HAASE, Appellants

                                          V.

               SANTANDER CONSUMER USA, INC., Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-197259

                             ABATEMENT ORDER

      According to information provided to this court, this appeal is from a
judgment signed January 10, 2014. Appellants filed a notice of appeal on April 14,
2014. On May 8, 2014, appellants filed a motion to proceed as indigent in this
court. See Tex. R. App. P. 20.1(h). On May 16, 2014, the district clerk and the
court reporter filed a contest to appellants’ motion.
      If an affidavit of indigence is filed in an appellate court, and a contest is
filed, the court may refer the matter to the trial court with instructions to hear
evidence and grant the appropriate relief. Tex. R. App. P. 20.1(h)(4).

      Accordingly, we refer the matter to the trial court and direct the trial court to
hold a hearing and make written findings as to whether appellants are entitled to
proceed without payment of costs.

      The court reporter shall file a reporter’s record from the hearing and any
exhibits admitted at the hearing on the contest to appellants’ claim of indigence.
The record of the hearing and the trial court’s written findings shall be filed with
the clerk of this court on or before 30 days from the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s ruling on indigence has been completed. The court will also consider
an appropriate motion to reinstate the appeal filed by any party. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.



                                       PER CURIAM